 



EXHIBIT 10.2
REVOLVING CREDIT NOTE

$10,000,000   June 30, 2006

     On the Revolving Credit Maturity Date, FOR VALUE RECEIVED, North Pointe
Holdings Corporation, a Michigan corporation (“Company”) promises to pay to the
order of Comerica Bank (“Bank”) care of Comerica Bank, as Agent, at 500 Woodward
Avenue, Detroit, MI 48226, in lawful money of the United States of America, the
sum of Ten Million Dollars ($10,000,000), or so much of said sum as may from
time to time have been advanced and then be outstanding hereunder pursuant to
the Second Amended and Restated Credit Agreement dated as of June 30, 2006, made
by and among the Company, certain banks, including the Bank, and Comerica Bank
as Agent for such banks, as the same may be amended from time to time (the
“Agreement”), together with interest thereon as hereinafter set forth.
     Each of the Advances made hereunder shall bear interest at the Applicable
Interest Rate from time to time applicable thereto under the Agreement or as
otherwise determined thereunder, and interest shall be computed, assessed and
payable as set forth in the Agreement.
     This Note is a note under which advances (including refundings and
conversions), repayments and readvances may be made from time to time, but only
in accordance with the terms and conditions of the Agreement. This Note
evidences borrowings under, is subject to, is secured in accordance with, and
may be accelerated or matured under, the terms of the Agreement, to which
reference is hereby made. Definitions and terms of the Agreement are hereby
incorporated by reference herein.
     This Note shall be interpreted and the rights of the parties hereunder
shall be determined under the laws of, and enforceable in, the State of
Michigan.
     Company hereby waives presentment for payment, demand, protest and notice
of dishonor and nonpayment of this Note and agrees that no obligation hereunder
shall be discharged by reason of any extension, indulgence, release, or
forbearance granted by any holder of this Note to any party now or hereafter
liable hereon or any present or subsequent owner of any property, real or
personal, which is now or hereafter security for this Note.

i



--------------------------------------------------------------------------------



 



     Nothing herein shall limit any right granted Bank by any other instrument
or by law.

              NORTH POINTE HOLDINGS
CORPORATION, a Michigan corporation
 
       
 
  By:    
 
     
 
       
 
  Its:    
 
     

ii